Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                               November 16, 2016

The Court of Appeals hereby passes the following order:

A17E0016. D”ANDRE DOUGLAS v. THE STATE.

      It is hereby ordered that the emergency motion to vacate sentencing order is
hereby DENIED.

                                     Court of Appeals of the State of Georgia
                                                                            11/16/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                       , Clerk.